McBride, J.
This was a suit to recover the possession of land, to which the purchaser claimed title under a sheriff’s sale. The sale was made under a judgment of the Fulton Circuit Court, which was rendered waiving relief from valuation and appraisement laws, and the judgment creditor was the purchaser.
On appeal to this court it was held that to the extent that the judgment was made collectible without valuation and appraisement laws, it was erroneous, and it was modified accordingly. Daugherty v. Wheeler, 125 Ind. 421.
The sale was made under the original judgment, without relief, and was to that extent unauthorized.
Judgment reversed.